DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(b) rejection on claims 1-13, 15 and 16, previous 112(b) rejection on claims 8-9, previous 112(b) rejection on claim 11, previous 112(b) rejection on claim 15 and previous 112(b) rejection on claim 16 are hereby withdrawn.
In view of the amendment, (i) previous 103 rejection on claims 1-4, 6-9, 11, 12, 15 and 16 over Poletti et al’598 in view of Fischer et al’598, (ii) previous 103 rejection on claims 10 and 13 over Poletti in view of Fischer and further in view of Sverdlove et al’706 and (iii) previous 103 rejection on claim 14 over Poletti in view of Sverdlove and Fischer are hereby withdrawn since Poletti’s composition contains potassium sorbate, which is excluded from instant claims 1 and 14.  Therefore, applicant’s argument with respect to the 103 rejections over Poletti in view of Fischer is now moot.
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 2, applicant need to change “consisted” to --- consisting ---.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  On lines 2-3, applicant need to change “to the keratinous fibers a composition of claim 1 to keratinous fibers” to --- the composition of claim 1 to the keratinous fibers --- .  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  On lines 1-2, applicant need to change “a composition of claim 1” to --- the composition of claim 1 ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, applicant state that the alkyl polyglucoside of claim 1 is selected from the group consisting of alkyl polyglucoside, polyglycerol esters, alkylpolyglucosides, alkyl(ether)phosphates, fatty acid alkanolaides and a mixture thereof.  The scope of claim 8 is rendered indefinite because polyglycerol esters, alkyl(ether)phosphates and fatty acid alkanolamide (and a mixture thereof) are not alkyl polyglucosides.  Also, applicant list alkyl polyglucoside twice (see lines 2 and 3).
The Examiner would like to suggest applicant to cancel claim 8.
In claim 9, applicant recite “the alkyl polyglucoside is selected from the group consisting of lauryl glucoside, . . . , sucrose laurate, . . . and sodium lauryl glucose carboxylate and a mixture thereof.”  The scope of claim 9 is rendered indefinite because sucrose laurate or sodium lauryl glucose carboxylate is not an alkyl polyglucoside.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed in Paragraph 8 above, in claims 8 and 9, applicant include some compounds that do not belong to the Markush group for the alkyl polyglucoside, which is instant component (b) of instant claim 1.  Thus, claims 8 and 9 fail to further limit the subject matter of instant claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hutton, III (US 2018/0098923 A1).
Hutton teaches (see Inv. Ex.4 in Table 3) a personal care composition comprising 1 wt.% of cocoamidopropyl betaine (instant amphoteric surfactant), 1 wt.% of decyl glucoside (instant alkyl polyglucoside) and 0.25 wt.% of sodium benzoate (instant stabilizer).  (i) Hutton’s 1 wt.% cocoamidopropyl betaine meets instant amphoteric surfactant present in the amount of about 0.2-1.2 wt.%.  (ii) Hutton’s 1 wt.% of decyl glucoside renders obvious instant alkyl polyglucoside present in the amount of about 0.06-0.9 wt.%: present specification does not define the term “about”.  Assuming that the term “about” covers ±10%, instant range of about 0.06-0.9 wt.% (for the amount of alkyl polyglucoside) would cover 0.054-0.99 wt.%.  The higher end (about 0.9 wt.% or 0.99 wt.%) of instant range is so close to 1 wt.% of Hutton’s decyl glucoside that one skilled in the art would have expected them to have the same properties, and thus Hutton’s 1 wt.% decyl glucoside renders instant range prima facie obvious. Where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985).  (iii) Hutton’s 0.25 wt.% of sodium benzoate meets instant sodium benzoate (instant stabilizer) that is present in the amount of about at least 0.05 wt.%.  Hutton’s composition of Inv. Ex. 4 is free of potassium sorbate. 
As to instant preamble “an aqueous micellar liquid composition”, Hutton teaches ([0017]) that detersive surfactants (both cocoamidopropyl betaine and decyl glucoside are detersive surfactants – see [0039]-0040] and [0042] (including the last four lines in [0042]) in the US-PGPUB of present specification) present in its personal care compositions provide a cleaning benefit to soiled hair and hair follicles by facilitating the removal of oil and other soil components from the soiled hair.  Hutton teaches that the surfactants facilitate such cleaning due to their amphiphilic nature which allows for the surfactants to break up and form micelles around oil and other soils in the hair which can then be rinsed out, thereby removing them from the hair.  Thus, Hutton’s composition of Inv. Ex. 4 (which contains water) is an aqueous micellar liquid composition.    
Therefore, Hutton renders obvious instant claims 1-4 and 7-9 (since Hutton’s composition contains 0.25 wt.% of sodium benzoate, the sodium benzoate would inherently stabilize Hutton’s aqueous micellar liquid composition and prevent the composition to become yellow as recited in claims 2 and 3).
With respect to instant claim 6, although Hutton uses cocoamidopropyl betaine in its composition of Inv. Ex.4, Hutton also teaches the equivalence of cocoamidopropyl betaine and coco-betaine, both as suitable examples of its betaine zwitterionic surfactant.  Thus, it would have been obvious to one skilled in the art to replace cocoamidopropyl betaine with coco-betaine in Hutton’s composition with a reasonable expectation of success.  Thus, Hutton renders obvious instant claim 6.
With respect to instant claim 11, Hutton teaches ([0005], [0042] and [0045]) that its detersive surfactant is selected from anionic surfactants, cationic surfactants, amphoteric surfactants, zwitterionic surfactants, non-ionic surfactants (such as decyl glucoside used in Hutton’s composition of Inv. Ex.4) and mixture thereof and furthermore teaches that the detersive surfactants can be present in a total amount that is as little as about 5 wt.%.  Under such guide lines, instant range (about 0.1-0.5 wt.%) for the amount of decyl glucoside (alone) would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, Hutton renders obvious instant claim 11. 
With respect to instant claims 12 and 13, Hutton teaches ([0071]-[0072]) that its personal care composition also includes a liquid carrier and that such liquid carrier can be an organic solvent such as polyhydric alcohols, which examples include propane diol.  It would have been obvious to one skilled in the art to use propane diol as a liquid carrier for Hutton’s personal care composition with a reasonable expectation of success.  Thus, Hutton renders obvious instant claims 12 and 13.
With respect to instant claim 16, Hutton teaches ([0177]) that its personal care composition can be used for cleansing and conditioning skin.  Hutton’s composition is applied to the skin which has been wetted with water, and then the composition can be rinsed off.  Thus, Hutton renders obvious instant claim 16. 
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hutton, III (US 2018/0098923 A1) in view of Rowney et al (US 2021/0196604 A1).
With respect to instant claim 10, as discussed above, Hutton’s composition in its Inv. Ex.4 contains 1 wt.% of decyl glucoside.  Although Hutton does not teach instant caprylyl/capryl glucoside, as evidenced by Rowney ([0039], [0040], [0070], [0081] and [0089]), it is well known in the art that Hutton’s decyl glucoside and instant caprylyl/capryl glucoside are both non-ionic surfactants that are equivalently or interchangeably used in a cosmetic cleansing composition  It would have been obvious to one skilled in the art to replace 1 wt.% of decyl glucoside with 1 wt.% of caprylyl/capryl glucoside in Hutton’s composition of Inv. Ex.4 with a reasonable expectation of success.  Thus, Hutton in view of Rowney renders obvious instant claim 10. 
With respect to instant claim 14, as already discussed above, Hutton in view of Rowney teaches Hutton’s composition of Inv. Ex.4 modified to have 1 wt.% of cocoamidopropyl betaine, 1 wt.% of caprylyl/capryl glucoside (replacing 1 wt.% of decyl glucoside) and 0.25 wt.% of sodium benzoate.  As also already discussed above, Hutton teaches using propanediol (a water-soluble organic solvent) as a liquid carrier.  Hutton’s composition of Inv. Ex.4 is free of potassium sorbate.  Thus, Hutton in view of Rowney renders obvious instant claim 14 (as already discussed above, 1 wt.% of caprylyl/capryl glucoside renders obvious instant range of about 0.06-0.9 wt.% for the amount of caprylyl/capryl glucoside. See In re Titanium Metals Corporation of America v. Banner, supra).  Thus, Hutton in view of Rowney renders obvious instant claim 14.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hutton, III (US 2018/0098923 A1) in view of Miyoshi et al (US 2015/0239993 A1) or Matsubara et al (US 2015/0064128 A1).
Hutton teaches ([0177]) that its personal care composition can be used for cleansing skin by applying the personal care composition to the skin and then rinsing it off.  Hutton does not expressly state that its composition can be used to remove makeup from the keratinous fibers.  However, as evidenced by Miyoshi ([0283]) or Matsubara ([0194]), it is typically known in the art that examples of skin cleanser include a makeup remover.  Since Hutton already teaches ([0017]) that its personal care composition having one or more detersive surfactants effectively removes oils, it would have been obvious to one skilled in the art to use Hutton’s composition as a skin cleanser such as a makeup remover by applying to a skin having makeup on and then rinsing it off afterwards.  Thus, Hutton in view of Miyoshi or Matsubara renders obvious instant claim 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        May 7, 2022